DETAILED ACTION
Allowable Subject Matter
Claims 1, 7-11, & 16-20 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - the first retaining wall is disposed close to the display area;
the second retaining wall is disposed away from the display area;
the least one metal layer of the anode layer extending into the non-display area is arranged not beyond the first retaining wall;
the anode layer comprises a first metal layer, a second metal layer and a third metal layer which are stacked;
the first metal layer is located on the array substrate;
the second metal layer is located on the first metal layer;
the third metal layer is located on the second metal layer;
in a first direction, a distance between the first boundary and an edge of at least one of the first metal layer, the second metal layer, and the third metal layer is greater than a distance between the first boundary and the retaining wall;
in a first direction, a distance between the first boundary and an edge of the second metal layer and the first boundary is greater than a distance between the first boundary and the first retaining wall;
an orthographic projection of the first retaining wall on the first metal layer does not overlap with the first metal layer;
a distance between each of the first boundary and an edge of each of the first metal layer and the third metal layer is less than a distance between an edge of the first boundary and the second metal layer; and the third metal layer covers the second metal layer.” with combination of other claim limitations in claim 1.
Also, the prior art does not teach or render obvious “- - the first retaining wall is disposed close to the display area;
the second retaining wall is disposed away from the display area;
the least one metal layer of the anode layer extending the non-display area is arranged not beyond the first retaining wall;
the anode layer comprises a first metal layer, a second metal layer and a third metal layer which are stacked;
the first metal layer is located on the array substrate;
the second metal layer is located on the first metal layer;
the third metal layer is located on the second metal layer;
in a first direction, a distance between the first boundary and an edge of at least one of the first metal layer, the second metal layer, and the third metal layer is greater than a distance between the first boundary and the retaining wall;
in a first direction, a distance between the first boundary and an edge of the second metal layer is greater than a distance between the first boundary and the first retaining wall; and
an orthographic projection of the first retaining wall on the first metal layer does not overlap with the first metal layer.” with combination of other claim limitations in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899